Title: 17th.
From: Adams, John Quincy
To: 


       At home all the forenoon, reading Tom Jones, one of the best novels in the language. The scenes are not only such as may have taken place, but they are similar to such as almost every person may have witnessed. This book cannot lead a person to form too favorable an opinion of human nature, but neither will it give a false one.
       Pass’d the afternoon and part of the evening at Mr. White’s. The papers of this day, give an account of a violent hurricane, which did a vast deal of injury in the towns of Framingham, Sudbury, Marlborough and some others in the County of Worcester; on Wednesday in the afternoon. It was not perceived in these parts of the Country, where there were only two or three heavy showers of rain in the course of that day.
      